In a proceeding inter alia to invalidate petitions nominating Rockwell D. Colaneri and others as candidates of the Independent Alliance Party in the general election to be held on November 4, 1975 for various public offices in the Town of Brookhaven, the appeal is from a judgment of the Supreme Court, Suffolk County, entered October 30,1975, which denied the application, except that it granted "the relief requested under section 248 of the Election Law.” Judgment affirmed (Matter of Di Crocco v Power, 12 NY2d 762). While former section 138 of the Election Law was repealed and a new and present section 138 was at the same time enacted by the Laws of 1971 (ch 1093, § 1), subdivision 6 of the former section 138 was substantially the same as the new and present subdivision 10. Martuscello, Acting P. J., Brennan, Munder and Shapiro, JJ., concur.